Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed November 9, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Title objection addressed and should be withdrawn.

[2] Drawing objection addressed and should be withdrawn.

[3] Claim objection addressed and should be withdrawn.

[4] 112(b) Rejection addressed and should be withdrawn.

[5] Amendment to Claims 1 and 28 overcomes prior art of record.

[6] Withdrawn claims should be rejoined.

Regarding [1], the examiner respectfully agrees with the modification made by applicant to address the title objection.
Regarding [2], the examiner respectfully agrees because the drawing objection has been addressed. 
Regarding [3], the examiner respectfully agrees because the claim objection 
Regarding [4], the examiner respectfully agrees because the 112(b) rejection has been addressed. 
Regarding [5], the examiner respectfully disagrees because Sharma discloses the amended claim language. The claim language is broad. Every element in the applicant’s Figures 1-2 has a “first end that is connected between the pair of voltage input electrodes and the switching circuit and a second end that is connected to a ground connection.” The language of “connected between” and “connected to a ground connection” is broad given that every element in the circuitry fits the description. For example, only the rectifier DB11 is directly connected between the pair of voltage input electrodes, and only inductor L11 is directly connected between an upper side switch and a lower side switch, and furthermore, only the lower side switch is directly connected to ground, but every element in the circuit is “connected between” the input and ground. Hence, Sharma discloses the amended claim language.
Regarding [6], the examiner respectfully disagrees because an election was made without traverse and the application does not presently contain allowable generic claims.
Therefore, since Sharma is considered to show the aforementioned limitations, it is considered to read on the claims.

Election/Restrictions
Applicant’s election without traverse of Species A (Figures 1-3), covering claims 
1-4, 19-22, and 28 in the reply filed on June 1, 2021 is acknowledged.
DETAILED ACTION
Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 19-22, and 28 are rejected under AIA  35 U.S.C. 102(a)(1) as 
being anticipated by Sharma (U.S. Publication No. 2013/0039104; hereinafter “Sharma”).
Regarding claim 1, Sharma discloses a power supply circuit comprising: a piezoelectric transformer (Fig. 7, 30G; [0078]) that includes a pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and a pair of voltage output electrodes (Fig. 7, voltage electrode pair connected to 30G on the output side; [0078]); a switching circuit (Fig. 7, 10) connected to the pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and configured to convert (Fig. 7) an input voltage (Fig. 7, 40) into an AC voltage (Fig. 7, 50) by turning on and off (Figs. 7/10) at least one switching element (Fig. 7, 10A/10C); an output-side rectifying and smoothing circuit (Fig. 7, 10’/51 in combination) connected to (Fig. 7) the pair of voltage output electrodes (Fig. 7, voltage electrode pair connected to 30G on the output side; [0078]); a first reactance element (Fig. 7, 30A) having a first end that is connected between (Fig. 7) the pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and the switching circuit (Fig. 7, 10) and a second end (Fig. 7, 30A/30B second end) that is connected (Fig. 7, circuit elements leading to ground connection) to a ground connection (Fig. 7, 10 ground connection and 30A ground connection via 30B/30C is one and the same ground connection); and an auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 7, capacitor banks; [0115]) connected to (Fig. 7) the first reactance element (Fig. 7, 30A).  
Regarding claim 2, Sharma discloses the power supply circuit according to Claim 1, wherein the first reactance element (Fig. 7, 30A) is a capacitor (Fig. 7, 30A) configured as an auxiliary power supply (Fig. 7, 30A), wherein the power supply circuit (Fig. 7) further comprises a diode (Fig. 7, 10D; [0066]) that is connected in parallel (Fig. 7) with the capacitor (Fig. 7, 30A) configured as the auxiliary power supply (Fig. 7, 30A), and wherein the auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 7, capacitor banks; [0115]) 30A/10D in combination; [0066]) including the capacitor (Fig. 7, 30A) and the diode (Fig. 7, 10D; [0066]).  
Regarding claim 3, Sharma discloses the power supply circuit according to Claim 2, wherein the capacitor (Fig. 7, 30A) configured as the auxiliary power supply (Fig. 7, 30A) is connected to (Fig. 7) the pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]).  
Regarding claim 4, Sharma discloses the power supply circuit according to Claim 3, wherein a capacitance (Fig. 7, 30A capacitance) of the capacitor (Fig. 7, 30A) is equal (Fig. 7) to or more (Fig. 7, input capacitance of 30G)  than an input capacitance (Fig. 7, input capacitance of 30G) of the piezoelectric transformer (Fig. 7, 30G; [0078]).  
Regarding claim 19, Sharma discloses the power supply circuit according to Claim 1, wherein the first reactance element (Fig. 7, 30A) and the switching circuit (Fig. 7, 10) are connected via the ground connection (Fig. 7, 10 ground connection and 30A ground connection via 30B/30C is one and the same ground connection).  
Regarding claim 20, Sharma discloses the power supply circuit according to Claim 1, further comprising a voltage regulator (Fig. 7, 20) connected to (Fig. 7) the auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 7, capacitor banks; [0115]).  
Regarding claim 21, Sharma discloses the power supply circuit according to 61) connected to the voltage regulator (Fig. 7, 20) and configured to drive (Fig. 7) the at least one switching element (Fig. 7, 10A/10C).  
Regarding claim 22, Sharma discloses the power supply circuit according to Claim 20, further comprising a controller (Fig. 7, MC) connected to the voltage regulator (Fig. 7, 20) and configured to turn on and off (Figs. 7/10) the at least one switching element (Fig. 7, 10A/10C).  
Regarding claim 28, Sharma discloses an AC adaptor comprising: an input (Fig. 7, input receiving 40/50; [0115]) that is configured to connect to a commercial power supply (Fig. 7, 40/50; [0115]) and to receive a voltage (Fig. 7, input voltage at 40/50) from the commercial power supply (Fig. 7, 40/50; [0115]); an input-side rectifying and smoothing circuit (Fig. 7, 41) configured to rectify and smooth the voltage (Fig. 7, input voltage at 40/50)  from the input (Fig. 7, input receiving 40/50; [0115]); a piezoelectric transformer (Fig. 7, 30G; [0078]) that includes a pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and a pair of voltage output electrodes (Fig. 7, voltage electrode pair connected to 30G on the output side; [0078]); a switching circuit (Fig. 7, 10) connected to (Fig. 7) the pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and configured to convert (Fig. 7) a voltage (Fig. 7, input voltage at 40/50; [0115]) that has been rectified and smoothed (Fig. 7, 41) by the input-side rectifying and smoothing circuit (Fig. 7, 41) by turning on and turning off (Figs. 7/10) at least one switching 10A/10C); an output-side rectifying and smoothing circuit (Fig. 7, 10’/51 in combination) connected to (Fig. 7) the pair of voltage output electrodes (Fig. 7, voltage electrode pair connected to 30G on the output side; [0078]); an output (Fig. 7, output of 40/50; [0115]) configured to output a voltage (Fig. 7, output voltage at 40/50) that has been rectified and smoothed (Fig. 7, 10’/51 in combination) by the output-side rectifying and smoothing circuit (Fig. 7, 10’/51 in combination); a reactance element (Fig. 7, 30A/30B) connected having a first end (Fig. 7, 30A/30B first end) that is between (Fig. 7) the pair of voltage input electrodes (Fig. 7, voltage electrode pair connected to 30G on the input side; [0078]) and the switching circuit (Fig. 7, 10) and a second end (Fig. 7, 30A/30B second end) that is connected (Fig. 7, circuit elements leading to ground connection) to a ground connection (Fig. 7, 10 ground connection and 30A ground connection via 30B/30C is one and the same ground connection); and an auxiliary-power-supply-side rectifying and smoothing circuit (Fig. 7, capacitor banks; [0115]) connected to (Fig. 7) the reactance element (Fig. 7, 30A/30B).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837